Citation Nr: 1105947	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Appellant (the Veteran), had active service from July 1965 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

A videoconference hearing in front of the undersigned Acting 
Veterans Law Judge was held in December 2010.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming service connection for PTSD.  At the 
outset, the Board notes that the Court of Appeals for Veterans 
Claims (Court) has held that claims for service connection for 
PTSD may encompass claims for service connection for other 
psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In the instant case, the record shows that the Veteran 
has been diagnosed with major depressive disorder.  A September 
2006 private psychiatric examination shows a diagnosis of major 
depressive disorder and notes that while he may also have PTSD, 
the description of the symptoms do not allow for a definite 
diagnosis.  The report notes the Veteran's experience in service 
as a claimed stressor.  The RO has not adjudicated this claim.  
Pursuant to the holding in Clemons, the Board finds that the 
appeal encompasses a claim for service connection for an acquired 
psychiatric disorder other than PTSD which must be adjudicated.

Regarding PTSD, the Veteran has alleged that while serving in the 
submarine USS Greenfish in 1968, when on an operational patrol, 
one of the crewmembers got drunk and had a weapon which he was 
using to threaten to take over the submarine and turn it over to 
the Russians.  He has testified that he has had nightmares about 
the incident ever since.

In support of his claimed stressor, the Veteran submitted lay 
statements from two fellow crewmembers.  In a statement of 
December 2008, M.M.H., stated that, on one occasion one of the 
crewmembers was asking how he could sink the boat and after 
suspicions arose, there was a locker inspection, a loaded gun was 
found in his locker and he was put under guard until they 
returned ashore from their mission.  In a November 2010 letter, 
L.B.S. stated that, on one occasion while serving on board the 
USS Greenfish, one of the new crewmembers told another he had a 
gun in his locker and that he would use it to go to the "conn" 
and force the Captain to go to the surface.  He was put in 
restraints and held until they returned to port.  Finally, the 
Veteran's representative, in a December 2010 letter, stated that 
he had contacted J.S., telephonically in November 2010 in 
reference to the Veteran's claim, but that J.S. would not write a 
letter as there have been issues between the Veteran and him 
since 1968.  However, J.S. did inform the representative that the 
incident where a sailor apparently had a weapon aboard and wanted 
to shoot the Captain and take control of the boat to surrender it 
to the Russians did occur.  

The RO has attempted to corroborate the claimed stressor.  Deck 
logs have been obtained and an enhanced history of the USS 
Greenfish has been obtained.  However, none of the records 
document the claimed stressor.  

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, such veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's testimony.  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  

A review of the records shows that M.M.H, L.B.S., and J.S. all 
served on board the USS Greenfish during the time period in 
question.  There is no reason to doubt the credibility of their 
testimony.  Considering the Veteran's testimony, and the 
similarities in the accounts provided in the lay statements, such 
evidence supports and does not contradict the Veteran's 
testimony.  Accordingly, the Board finds the Veteran's accounts 
to be credible, and considers the claimed stressor to be 
verified.  Having so determined, the Board finds that additional 
development is needed prior to deciding the Veteran's claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA will provide a medical examination or obtain an opinion when 
necessary to make a decision on a claim.  38 C.F.R. § 
3.159(c)(4).  The Court held in McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) that under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obligated to provide an examination where 
the record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability might be associated with active 
service, and the record does not contain sufficient information 
to make a decision on a claim.  38 U.S.C.A. § 5103A; see also 
McLendon, supra.

The Board notes that VA treatment records show the Veteran has 
been diagnosed and treated for PTSD.  In June 2007, it was noted 
he was being treated for PTSD related to an incident in 1968 when 
another crewmember panicked and tried to surface the sub in a 
dangerous situation.  In November 2007, it was noted he was being 
treated for PTSD related to a traumatic event onboard a submarine 
in the Navy.  In May 2008, it was noted he was being treated for 
PTSD related to combat experiences in Vietnam.  In February 2009, 
it was noted he was being treated for PTSD related to combat 
exposure in the Navy.  

The Veteran has not been provided a VA psychiatric examination.  
The threshold for getting an examination under the VCAA is low.  
McLendon, supra.  With these factors in mind and upon further 
review of the record, the Board finds that VA examinations are 
required pursuant to VA's duty to assist, and that a remand for 
medical examination and opinion is necessary in order to render a 
fully informed appellate decision.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In the instant case, an examination is needed to 
determine if the Veteran's PTSD is due to the claimed stressor.  
The record is currently unclear as to the basis of the PTSD 
diagnosis.

The Veteran also seeks service connection for chronic obstructive 
pulmonary disease (COPD).  He argues that his COPD is related to 
asbestos exposure in service.

A review of the Veteran's DD-214 shows his MOS to be a sonar 
technician.  Therefore, it is possible that the Veteran was 
exposed to asbestos in service.  Moreover, the RO has conceded 
asbestos exposure based on the Veteran's MOS.  Furthermore, VA 
treatment records show a diagnosis of COPD.  The Veteran has not 
been afforded a VA examination.  The Board is of the opinion that 
a VA examination is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination 
to ascertain whether any currently shown 
acquired psychiatric disorder is related 
to service.  The examiner should clearly 
identify all currently found acquired 
psychiatric disorders, including PTSD and 
major depressive disorder.  The claims 
folder should be made available to the 
examiner.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that PTSD, if diagnosed, is due to the 
claimed submarine incident in 1968 where 
an armed crewmember wanted to take the 
Captain and surrender the ship to the 
Russians.  

Regarding any acquired psychiatric 
disorder other than PTSD, if diagnosed, 
the examiner should state whether it is at 
least as likely as not that such disorder 
is related to service.  
 
A complete rationale for all opinions must 
be provided.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of COPD.  The claims file should 
be made available to the examiner.  

The examiner should opine as to whether 
the currently diagnosed COPD is at least 
as likely as not due to asbestos exposure 
in service or whether such an etiology is 
unlikely.  

A complete rationale for any opinion 
rendered must be provided.  

3.  Readjudicate the remanded claims, 
including the expanded issue of 
entitlement to an acquired psychiatric 
disability, to include PTSD.  If any 
benefit sought on appeal remains denied, 
the Veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


